ORDER
On December 12, 2000, respondent Mark Alan Levine pled guilty to one count of conspiracy to commit mail and wire fraud. The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent’s criminal conduct violated Minn. R. Prof. Conduct 8.4(b) and (c) and that disbarment is warranted.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Mark Alan Levine is disbarred from the practice of law, effective immediately, and that he pay $900 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page Associate Justice